DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of the Claims
2.	Claims 1-14 are currently pending. This office action is the first office action on the merits of the claims 
                                                           Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 The claim recites a mixture comprising mol % of different monomers which renders the claims indefinite as it is not clear what the mol % is calculated from. Is it of the specifically indicated monomers, of the total amount of monomers, or of the mixture as a whole which might include additives or solvents beyond just the monomers. 
Concerning claim 2 the claim recites “aryl cylcobutene monomer” which renders the claim indefinite as it is not clear if this is indication the at least one addition polymerable arylcylcobuene monomer or not as it does not indicate “at least one” but does indicate (a). 
Concerning claims 3-4 the claims recite “the aryl cylcobutene monomer” which renders the claim indefinite as there is not enough antecedent basis for this limitation. There is enough antecedent basis for “the at least one arylcyclobutene monomer”. 
Concerning claims 5-7 the claims recite “the diene monomer” which does not have enough antecedent basis. There is antecedent basis for “the at least one diene monomer”. 
Concerning claims 8-9 the claims recite “the aromatic vinyl monomer” which renders the claim indefinite as there is not enough antecedent basis for this limitation. There is enough antecedent basis for “the at least one aromatic vinyl monomer”. 
Concerning claim 11 the claim recites “the heterocyclo monomer” which does not have enough antecedent basis. There is enough antecedent basis for “the at least one vinyl substituted heterocycle monomer”. Additionally the claim indicates “ substituted derivatives” which renders the claim indefinite as it is not clear what the boundaries of “substituted derivatives” are.  Does this mean that one of the indicated heterocycles must be present but can be substituted? That the heterocycle does not need to be present but must merely be a precursor to the monomer?
Concerning claim 12 the claim recites “ the vinyl substituted C3-12 heterocycle” which does not have enough antecedent basis. There is antecedent basis for “the at least one vinyl substituted C3-12 heterocycle monomer”. 
Claims 4, 10, 13-14 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 3, 5-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 4,698,394).
Concerning claim 1, 5-9 Wong teaches a random copolymer of a monoalkenyl arene and a benzocyclobutene monomer where the benzocyclobutene monomer is indicated to include a vinyl group (column 1 lines 50-60). This benzocylcobutene monomer corresponds to the claimed addition 
Wong does not specifically teach the molar amount of the monomers which are present in the copolymer which includes butadiene, however given the minimum amount of the monoalkenyl arene monomer and the molar ratio of the benzocylcobutene monomer to monoalkenyl arene monomer the ranges of the molar amounts of each monomer can be determined.  Styrene is used as an exemplary monoalkenyl arene monomer and has a molecular weight of 104.15 g/mol, butadiene has a molecular weight of approximately 54.09 g/mol and vinyl benzocylcobutene which is used as an exemplary beenzocyclobutene monomer has a moleculare weight of approximately 130.19 g/mol. 
A polymer having the minimum amount of styrene of 60 wt% would have a total amount of styrene of  0.576 mols given an assumption that the mass of the polymer is 100 grams. This would 
This would indicated that overall the polymer of Wong can have an amount of vinyl benzocylcobutene can range from 20 to 0.00438 mol% the amount of butadiene can range from 0 to 56.2 mol% and the amount of styrene can range from 99.99 to 43.79 mol%. 
It should be noticed that a polymer having 60 wt% of styrene and the maximum indicated amount of vinylbenzocycobutene and the rest of the polymer be butadiene gives a copolymer having the vinyl benzocyclobutene present at approximately 12.94 mol%  butadiene present in an amount of approximately 35.30 mol % and having  styrene present at approximately 51.76 mol %.  It should be noted that these values are within the claimed values of each of the monomers 
As such ranges of the monomers indicated by Wong correspond to overlapping ranges with the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.04.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the indicated monomers because Wong indicates that the monomers can be used together and further teaches overlapping ranges with the claimed ranges of the monomers. 
Concerning claim 3 Wong teaches that the benzocylcobutene monomer is preferably 4- vinyl benzocylcobutene (column 2 lines 55-66), which corresponds to a monomer of the claimed structure of Formula A-2. 
Concerning claim 13 Wong further teaches that the polymerization method used to make the polymer can be a solution polymerization, suspension polymerization, or emulsion polymerization  processes (column 4 lines 25-40) which would result in the polymer being present in a liquid composition that has a solvent present such as an aqueous medium present and so would meet the claimed limitations. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a polymerization process of the polymer of Wong that results in a liquid composition of the polymer and a solvent because Wong teaches that methods which can be used to polymerize the polymer include solution, suspension or emulsion polymerization all of which would result in a liquid composition that includes the polymer and a solvent. 

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 4,698,394) as applied to claim 13 above, and further in view of Yamazaki (US 2005/0038196 A1) .
Concerning claim 14 Wong teaches the liquid composition of claim 13 as is indicated above. 
Wong does not teach one of the specifically claimed solvents in the polymerization method to give the claimed liquid composition.  Wong does teaches that the polymerization which can be used include solution and suspension polymerization methods and the solvents that can be used include toluene and benzene (column 4 lines 25-30). 
Yamazaki is drawn to the method of making a styrene composition(abstract) and teaches known styrene polymerization processes including suspension and solution polymerization (paragraph 0066) and further indicates that organic solvents which can be used in the known styrene polymerization 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method and composition of Wong to use the anisole solvent to give the claimed composition because Yamazaki teaches that the anisole solvent is substantially equivalent and interchangeable with the toluene and benzene solvents of Wong for known styrene polymerization methods. 

6.	Claims 1-3, 5-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes 506 (US 2019/0127506).
Concerning claim 1-2, 5-6, 8 Hayes 506 teaches a polymer composition comprising in copolymerized form a monomer mixture of one or more addition polymerizble arylcyclobutene containing monomer (paragraph 0005), one or more aromatic addition polymerizable second monomers such as styrene , alpha methyl styrene, or allyoxystyrene which are vinyl aromatic monomer (paragraph 0020) and preferably an addition polymerizable fourth monomer which can be a diene monomer (paragraph 0022). The polymer is indicated to include from 10 to 90 wt% of the addition polymerizable arylcylcobutene containing monomers from 5 to 70 wt% of the one or more aromatic addition polymerizable second monomers from 5 to 40 wt% of a nitrogen heterocycle containing addition polymerizable third monomer and/or one or more addition polymerizeable fourth monomers (paragraph 0024-0025). As such when the diene monomer is used in the mixture which is in copolymerized form this would result in a copolymer having each of the claimed monomer elements. 
Hayes 506 does not specifically teach the molar amounts of each of the monomers but as is indicated above does teach wt% amounts of the monomers.  The acrylcylcobutene monomer is indicated to preferably be a monomer such as vinyl alpha methyl benzocyclobutene (paragraph 0019) which would have a molecular weight of approximately 144.19 g/mol. The aromatic monomer in the examples is styrene (Paragraphs 0020, 0130-0131) which would have a molecular weight of 
The maximum amount of the polymerizable arylcylcobutene monomer would be for a polymer that has 90 wt% of vinyl methyl benzocyclobutene and 5 wt% of the other components and would result in a polymer having 81.63 mol% of the vinyl methyl benzocyclobutene 6.28 mol% of styrene 12.09 mol% of butadiene.  The minimum amount of the polymerizable arylcylcobutene monomer would be for a polymer that has 10 wt% of vinyl methyl benzocyclobutene, 40 wt% of butadiene and 50 wt% of styrene  and would result in a polymer having 5.38 mol% of the vinyl methyl benzocyclobutene 37.24 mol% of styrene  and 57.37 mol% of butadiene.  This would give a range of the addition polymerizable methyl benzocyclobutene monomer of from 5.380 to 81.63 mol% which overlaps with the claimed ranges. 
The maximum amount of styrene monomer would be for a polymer that has 25 wt% of vinyl methyl benzocyclobutene and 5 wt % of butadiene and 70 wt% of the styrene monomer  and would result in a polymer having 18.49 mol% of the vinyl methyl benzocyclobutene 71.66 mol% of styrene 9.86 mol% of butadiene.  The minimum amount of the styrene monomer would be for a polymer that has 55 wt% of vinyl methyl benzocyclobutene, 40 wt% of butadiene and 5 wt% of styrene and would result in a polymer having 32.26 mol% of the vinyl methyl benzocyclobutene 4.11 mol% of styrene  and 63.26 mol% of butadiene.  This would give a range of the addition styrene monomer of from 4.11 to 71.66 mol% which overlaps with the claimed ranges. 
The maximum amount of butadiene monomer would be for a polymer that has 55 wt% of vinyl methyl benzocyclobutene, 40 wt% of butadiene and 5 wt% of styrene and would result in a polymer 
As such Hayes 506 gives overlapping ranges with the claimed ranges of the monomers. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.04.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the indicated monomers because Hayes 506 indicates that the monomers can be used together and further teaches overlapping ranges with the claimed ranges of the monomers. 
Concerning claim 3 Hayes 506 further teaches the arylcycobutene monomer is indicated to preferably be a monomer which is a vinyl alpha C1-C6 alkyl benzocylcobutene such as vinyl alpha methyl benzocyclobutene (paragraph 0019) which is within the claimed structure of the monomer. 
Concerning claim 7 Hayes 506 further teaches that the diene monomer can be a monomer which specifically includes butadiene (paragraph 0022).  This monomer would fit within the claimed structure. 
Concerning claim 9 Hayes 506 further teaches that the aromatic vinyl monomer is exemplarily styrene (Paragraph 0020) which fits within the claimed structure. 
Concerning claim 13 Hayes 506 further teaches that the polymer composition can comprises the arylcylcobutene containing polymer and one or more organic solvents in which the polymers are soluble (paragraph 0090), which would result in the claimed liquid composition. 
Concerning claim 14 Hayes 506 further teaches that useful organic solvents which can be used for the polymer composition can include , propylenegycol methyl ether acetate, , n-butyl acetate, gamma butyrolactonepropylene glyocol methyl ether and dipropylene glycol dimethyl ether, cylcohexanone, and 2--butanone  (paragraph 0090) all of which are among the claimed solvent. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed solvent in the liquid polymer composition because Hayes 506 teaches that the claimed solvents can be used. 

7.	Claims 1-3, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes 505 (US 2019/0127505 A1).
Concerning claim 1-2, 5-6, 8 Hayes 505 teaches a polymer composition comprising in copolymerized form a monomer mixture of one or more addition polymerizble arylcyclobutene containing monomer, one or more aromatic addition polymerizable second monomers such as styrene , alpha methyl styrene, or allyoxystyrene which are vinyl aromatic monomer and preferably an addition polymerizable fourth monomer which can be a diene monomer (paragraph 0004). The polymer is indicated to include from 10 to 90 wt% of the addition polymerizable arylcylcobutene containing monomers from 5 to 70 wt% of the one or more aromatic addition polymerizable second monomers from 5 to 40 wt% of a nitrogen heterocycle containing addition polymerizable third monomer and from 5 to 40 wt% of one or more addition polymerizeable fourth monomers (paragraph 0026). As such when the diene monomer is used in the mixture which is in copolymerized form this would result in a copolymer having each of the claimed monomer elements. 
Hayes 505 does not specifically teach the molar amounts of each of the monomers but as is indicated above does teach wt% amounts of the monomers.  The acrylcylcobutene monomer is 
The maximum amount of the polymerizable arylcylcobutene monomer would be for a polymer that has 85 wt% of vinyl methyl benzocyclobutene and 5 wt% of the other components and would result in a polymer having 77.64 mol% of the vinyl methyl benzocyclobutene 5.71 mol% of styrene 10.99 mol% of butadiene and 5.66 % of vinyl pyridine.  The minimum amount of the polymerizable arylcylcobutene monomer would be for a polymer that has 10 wt% of vinyl methyl benzocyclobutene, 40 wt% of butadiene and 40 wt% of vinyl pyridine and 10wt% of styrene  and would result in a polymer having 5.40 mol% of the vinyl methyl benzocyclobutene 7.47 mol% of styrene 57.53 mol% of butadiene and 29.60 % of vinyl pyridine.  This would give a range of the addition polymerizable methyl benzocyclobutene monomer of from 5.40 to 77.64 mol% which overlapps with the claimed ranges. 
The maximum amount of styrene would be provide by a polymer having 70 wt% styrene, 20 wt% of vinyl methyl benzocyclobutene, 5 wt% vinyl pyridine and 5 wt% of butadiene which would result in a copolymer having 70.69 mol% styrene, 14.59 mol% of vinyl methyl benzocyclobutene, 5.00 mol% vinyl pyridine and 9.72 mol% of butadiene. The minimum amount of styrene would result from a copolymer having 5 wt% styrene, 15 wt% of vinyl methyl benzocyclobutene, 40 wt% vinyl pyridine and 40 wt% of butadiene which would result in a copolymer having 3.77 mol% styrene, 8.18 mol% of vinyl 
The maximum amount of butadiene would be provided by a polymer having 5 wt% styrene, 50 wt% of vinyl methyl benzocyclobutene, 5 wt% vinyl pyridine and 40 wt% of butadiene which would result in a copolymer having 4.06 mol% styrene, 29.34mol% of vinyl methyl benzocyclobutene, 4.02 mol% vinyl pyridine and 62.57 mol% of butadiene. The minimum amount of butadiene would result from a copolymer having 70 wt% styrene, 10 wt% of vinyl methyl benzocyclobutene, 5 wt% vinyl pyridine and 5 wt% of butadiene which would result in a copolymer having 68.82 mol% styrene, 7.10 mol% of vinyl methyl benzocyclobutene, 14.61 mol% vinyl pyridine and 9.47 mol% of butadiene. This would give a range of butadiene of from 9.47 to 62.57 mol% which is an overlapping range with the claimed range. 
As such Hayes 505 gives overlapping ranges with the claimed ranges of the monomers. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.04.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the indicated monomers because Hayes 505 indicates that the monomers can be used together and further teaches overlapping ranges with the claimed ranges of the monomers. 
Concerning claim 3 Hayes 505 further teaches the arylcycobutene monomer is indicated to preferably be a monomer which is a vinyl alpha C1-C6 alkyl benzocylcobutene such as vinyl alpha methyl benzocyclobutene (paragraph 0070) which is within the claimed structure of the monomer. 
Concerning claim 7 Hayes 505 further teaches that the diene monomer can be a monomer which specifically includes butadiene (paragraph 0012-0013, and 0073).  This monomer would fit within the claimed structure. 
Concerning claim 9 Hayes 505 further teaches that the aromatic vinyl monomer is exemplarily styrene (Paragraphs 0010, 0118-0120) which fits within the claimed structure. 
Concerning claims 10-11 Hayes 505 as is indicated in the discussion of claim 1 above teaches that the monomer mixture further comprises a vinyl substituted Nitrogen heterocycle monomer such as vinyl pyridine (paragraph 0026 and  0011,  0118-0119)
The polymer is indicated to include from 10 to 90 wt% of the addition polymerizable arylcylcobutene containing monomers from 5 to 70 wt% of the one or more aromatic addition polymerizable second monomers from 5 to 40 wt% of a nitrogen heterocycle containing addition polymerizable third monomer and from 5 to 40 wt% of one or more addition polymerizeable fourth monomers (paragraph 0026).
As such the mol % range of the addition polymerizable vinyl substiteud heterocycle monomer can be determined given the exemplary monomers and amounts as are indicated in the discussion of claim 1. 
The maximum amount of vinyl pyridine  would be provided by a polymer having 15 wt% styrene, 40 wt% of vinyl methyl benzocylcobutene, 40 wt% vinyl pyridine and 5 wt% of butadiene which would result in a copolymer having 16.10 mol% styrene, 31.02 mol% of vinyl methyl benzocylcobutene, 42.54 mol% vinyl pyridine and 10.34 mol% of butadiene. The minimum amount of vinyl pyridine would result from a copolymer having 45 wt% styrene, 10 wt% of vinyl methyl benzocylcobutene, 5 wt% vinyl pyridine and 40 wt% of butadiene which would result in a copolymer having 33.53 mol% styrene, 5.38 mol% of vinyl methyl benzocyclobutene, 3.69 mol% vinyl pyridine and 57.39 mol% of butadiene. This 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the indicated monomers because Hayes 505 indicates that the monomers can be used together and further teaches overlapping ranges with the claimed ranges of the monomers. 
Concerning claim 12 Hayes 505 does not specifically teach that the vinyl heterocycle monomer has one of the indicated structures but indicates that the monomer can be one of the vinyl pyridine isomers which would include the claimed 4- vinyl pyridine. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the calmed 4-vinylpyridine monomer because Hayes 505 teaches that the vinyl pyridine isomers can be used as the heterocycle monomer which would include the claimed 4-vinyl pyridine monomer. 
Concerning claim 13 Hayes 505 further teaches that the polymer composition can comprises the arylcylcobutene containing polymer and one or more organic solvents in which the polymers are soluble (paragraph 00084), which would result in the claimed liquid composition. 
Concerning claim 14 Hayes 505 further teaches that useful organic solvents which can be used for the polymer composition can include mesitylene, propylenegycol methyl ether acetate, , n-butyl aceteate, propylene glyocol methyl ether and dipropylene glycol dimethyl ether, cylcohexanone, and 2--butanone  (paragraph 0084) all of which are among the claimed solvent. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed solvent in the liquid polymer composition because Hayes 505 teaches that the claimed solvents can be used. 
                                                                               Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/106261 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because concerning claims 1-3, 5-6, 8-9 the reference application teaches a composition that includes a polymer having a structure of (claim 7)
    PNG
    media_image1.png
    128
    313
    media_image1.png
    Greyscale

Where R2 is H methyl ethyl or t butyl, R3 is H  methyl  C1-C12 alkyl or alkene and R4 can be cycobutene.  As such when R4 is cylcobutene this polymer has each of the indicated monomers with the o subscript being the amount of the arylcyclobutene monomer, the m subscript being from the diene monomer and the n subscript being from the vinyl aromatic monomer. Additionally the total value of l+n+m+o+p is indicated to equal 100 indicating that these subscripts are equivalent to molar % and the n is an integer from 5 to 70 m is an integer from 5 to 50 and o is an integer of from 5 to 50 all of which are overlapping ranges with the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.04.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed molar % of the monomers because the reference application teaches overlapping amounts of the monomer units. 
Concerning claim 7 as is indicated above the diene monomer repeating unit may have a R3 group which is H  methyl  C1-C12 alkyl or alkene.  This differs from the claimed diene monoemr formula only I 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.04.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed diene monomer because the reference application teaches a diene repeating unit that has the same structure as is claimed only having alkyl or alkene groups having overlapping ranges with the claimed ranges of the structure. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

                                                                        Allowable Subject Matter
9.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teaches or suggests the particularly claimed monomer structure which is used in the claimed copolymer having the claimed monomer units amounts.

Conclusion
10.	 Claims 1-3, 5-14 are rejected. Claim 4 is objected to as being allowable over the prior art of record but is dependent from a rejected base claim. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763